Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on Friday August 26, 2021, Mr. Crose requested an extension of time for 3 MONTH(S) and has supplied credit card payment (see attached) for the required fee of $ 370 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A universal tub drain wrench assembly, having a first assembly mode for use as a tub drain removal tool and a second assembly mode for use as a new drain installer, the wrench assembly comprising:
comprising an integrally formed non-detachable annular flange being disposed about a distal end thereof, wherein the cam shaft further comprises a pair of curved sides opposite one another, and a pair of flat sides opposite one another, the sides alternating; and wherein the cam shaft further comprises a hole disposed in the cam shaft from one flat side through the cam shaft to the other flat side about a proximal end opposite to said distal end, the hole disposed in the cam shaft to receive a lever handle to pass through;
a pair of cam followers having a first knurled edge on a first cam follower and a second knurled edge on a second cam follower, an annular groove formed between the pair of cam followers;
a channel disposed in each of the pair of cam followers to receive the proximal end of the cam shaft to pass through both cam followers;
an elastomeric ring configured for placement around the pair of cam followers within said annular groove to couple the pair of cam followers with the cam shaft;
a reinstall tool having a multiplicity of proximal end of the cam shaft to pass through; and
a lever handle, having an elongated rod by which to grip;
wherein in the first assembly mode, the universal tub drain wrench comprises the cam followers, the cam shaft, the elastomeric ring to hold the cam followers together, and the lever handle, and is configured for use as a tub drain removal tool; and wherein in the second assembly mode, the universal tub drain wrench comprises the cam shaft, the lever handle, and the reinstall tool, and is configured for use as a new drain installer.


3.	(Cancelled)

4.	(Original)	The tub drain wrench assembly of Claim 1, wherein the elastomeric ring further comprises an elastomeric ring having an inner edge and an outer edge and configured for placement around the pair of cam followers.

5.	(Cancelled)

6.	(Original)	The tub drain wrench assembly of Claim 1, wherein the level handle further comprises a cylindrical metal rod.

7.	(Currently Amended)	The tub drain wrench assembly of Claim 1, wherein the level handle further comprises an end 

8.-18	(Cancelled)


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
August 27, 2021						Primary Examiner, Art Unit 3723